Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the abstract—
Delete the last two lines of the abstract and insert 
--The present invention also relates to a laminate comprising the hot-melt adhesive composition according to the invention that can be used to manufacture disposable hygiene articles.—after “plasticizer.” at line 5 of the abstract to convert the abstract to a single paragraph.
Authorization for this examiner’s amendment was given in an interview with Allyn Elliot on 1-4-21.

The above Examiner’s Amendment was made solely to correct matters of form.

JCM
1-4-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765